AO 72A
(Rev. 8/82)

 

Case 5:18-cv-00098-LGW-BWC Document 65 Filed 06/15/21 Page 1 of 2

Iu the Anited States District Court
Por the Southern District of Georgia

Waprross Dibision
RUSSELL VICKERY, *
*
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-98
*
Vv. *
*
DOCTOR GUY AUGUSTIN, *
*
Defendant. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 63. Plaintiff did not file Objections
to this Report and Recommendation. In fact, this Court’s
mailing was returned as undeliverable, with the notations:
“[Return to Sender,] Released, [Unable to Forward.]” Dkt. No.
64 at 16.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court also
GRANTS Defendant’s Motion for Summary Judgment, DENIES
Plaintiff£’s Motion for Summary Judgment, and DENIES as moot
Defendant’s Motion to Dismiss and Plaintiff's Motion for

Joinder. The Court DIRECTS the Clerk of Court to CLOSE this

 
AO 72A
(Rev. 8/82)

 

 

Case 5:18-cv-00098-LGW-BWC Document 65 Filed 06/15/21 Page 2 of 2

case and enter the appropriate judgment of dismissal and DENIES

Plaintiff in forma pauperis status on appeal.

f on , 2021.

SO ORDERED, this day

    
   
  

 

 
  

HON. LXSA GODBEY_W
UNIZED STATES DISTRICT COURT
SOWTHERN DISTRICT OF GEORG

 
